United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mobile, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2059
Issued: April 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 20, 2008, denying her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained a neck or arm injury in the performance of duty
on December 20, 2007.
FACTUAL HISTORY
On December 21, 2007 appellant, then a 39-year-old mail processing clerk, filed a
traumatic injury claim alleging that she sustained a neck and arm injury on December 20, 2007
when “I picked up a tray of mail and was sitting casing mail.” She stopped working on
December 21, 2007. The record indicates that appellant was treated on December 20, 2007 by
Dr. Deanna Crozier, an emergency medicine specialist, who released her to light duty as of

December 24, 2007. In an undated note, Dr. Alain Shain, an internist, stated that appellant was
under his care since December 20, 2007 and could return to work on January 12, 2008.
In a duty status report (Form CA-17) dated December 24, 2007, an internist diagnosed
trapezial arm strain.1 A Form CA-17 dated January 11, 2008 from Dr. Peter Sinks, a
rheumatologist, described findings of acute and subacute neck and arm pain with weakness. In a
January 16, 2008 CA-17 form, a Dr. Shain diagnosed musculoskeletal pain. The typewritten
description of how the injury occurred stated, “casing letter mail, neck popped, right arm pain.”
By undated attending physician’s report (Form CA-20) received by the Office on
February 11, 2008, Dr. Shain diagnosed musculoskeletal pain and checked a box “yes” the
condition was causally related to employment activity. The history of injury provided was “pain
neck [and] right arm.”
In a March 18, 2008 decision, the Office denied the claim for compensation. It found
that the medical evidence was insufficient to establish the claim.
Appellant requested reconsideration of her claim. She stated that on December 20, 2007
she had just picked up a tray of mail, turned around to place it on a ledge and began to case mail
when her neck popped and she felt neck and arm pain. In a March 11, 2008 report, Dr. Shain
stated that appellant was first treated on December 24, 2007 and reported she injured her right
neck and arm at work on December 20, 2007. He noted that appellant had previous neck and
arm pain involving the left arm. Dr. Shain diagnosed pain in the limb and pain in the neck,
stating this was a musculoskeletal injury.
In a report dated April 9, 2008, Dr. Shain stated that appellant “has requested that we add
a specific muscle injury code, which would be 728.9. Appellant has a trapezius muscle strain.
As far as the specifics of the injury, [she] tells me that she was transferring or moving something
at work, and her neck popped.”
By decision dated June 20, 2008, the Office denied modification of the prior decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for the payment of compensation
for “the disability or death of an employee resulting from personal injury sustained while in the
performance of duty.”2 The phrase “sustained while in the performance of duty” in the Act is
regarded as the equivalent of the commonly found requisite in workers’ compensation law of
“arising out of and in the course of employment.”3 An employee seeking benefits under the Act
has the burden of establishing that he or she sustained an injury while in the performance of
duty.4 In order to determine whether an employee actually sustained an injury in the
1

The signature appears to be Dr. Shain, although no other identification is provided.

2

5 U.S.C. § 8102(a).

3

Valerie C. Boward, 50 ECAB 126 (1998).

4

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

2

performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally “fact of injury” consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury, and generally this can
be established only by medical evidence.5
The Office’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.6 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.7
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.8
ANALYSIS
Appellant alleged that on December 20, 2007 she picked up a tray of mail, turned and
placed it on a ledge. She began casing mail when she felt a pop in her neck. There is no
contrary evidence and the Office does not contest that the incident occurred as alleged. The
evidence supports that appellant was in the course of employment.
As noted, appellant must also submit rationalized medical evidence on causal relationship
between a diagnosed condition and the employment incident. The initial treatment from
Dr. Crozier did not provide a history or an opinion on causal relationship. The form reports from
Dr. Shain also fail to provide a rationalized medical opinion. While Dr. Shain checked a box
“yes” on causal relationship in a February 11, 2008 Form CA-20, he did not provide a history of
injury or medical rationale to support his opinion on causal relationship. The checking of a box

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

7

Id.

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

“yes” in a form report, without additional explanation or rationale, is not sufficient to establish
causal relationship.9
In an April 9, 2008 report, Dr. Shain stated only that appellant had requested he add an
additional diagnosis of trapezius muscle strain. The history provided includes a general
statement that appellant was moving something at work, without discussing the specific
allegations. Dr. Shain did not provide a rationalized opinion, based on a complete background,
establishing causal relationship between a trapezius muscle strain or other diagnosed condition
and the December 20, 2007 employment incident. The Board finds that appellant did not meet
her burden to establish that she sustained an injury, as alleged.
CONCLUSION
The medical evidence is not sufficient to establish an injury in the performance of duty
on December 20, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 20 and March 18, 2008 are affirmed.
Issued: April 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

4

